Citation Nr: 0612105	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-32 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability other than post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from July 1979 to 
October 1980.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal of an August 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge during a video conference 
hearing.  Following his hearing, the veteran faxed additional 
evidence directly to the Board.  This evidence consisted of 
private and VA medical opinions associated with the veteran's 
claimed psychiatric condition.  The veteran has waived his 
right to have the RO consider this evidence in the first 
instance.  38 C.F.R. § 20.1304(c) (2005).  The Board accepts 
this evidence into the record on appeal.  

The Board notes that in August 2004, the veteran submitted a 
written statement to the RO in which he raised a claim for 
service connection for PTSD.  In developing the veteran's 
claim on appeal for service connection for a "personality 
disorder claimed as stress due to service" (psychiatric 
disability), the RO also considered other diagnosed 
psychiatric disabilities (e.g., major depressive disorder 
with psychotic features, and schizophrenia).  The Board notes 
that the RO did not develop a claim of service connection for 
PTSD as part of the issue on appeal.  

The Board notes that PTSD is a psychiatric disability that, 
per regulation, requires very unique developmental 
procedures, especially with regard to verifying an alleged 
in-service stressor based on personal assault, which the 
veteran is claiming.  See 38 C.F.R. § 3.304(f) (2005).  
Therefore, the Board does not find that a claim for service 
connection for PTSD has been adjudicated by the RO; nor is 
that issue part of the issue currently in appellate status.  
As the claim for service connection for PTSD has not been 
adjudicated by the RO, it is not before the Board; hence, it 
is referred to the RO for appropriate action.  


REMAND

The veteran contends that during basic training he was 
physically and mentally abused by his Marine Corps drill 
instructors.  As a result, when he finished with basic 
training he became paranoid and had difficulty functioning in 
the military, which was demonstrated by the fact that he was 
involved in a large number of fights.  

A review of the veteran's service medical records reveals 
that at service entrance a medical examination did not 
reflect a diagnosis or symptoms of a psychiatric disability.  
A September 1980 examination report notes that the veteran 
had been in at least thirty fights in service.  The examiner, 
a psychologist, diagnosed the veteran with explosive 
personality disorder and also as "mentally defective."  The 
psychologist's recommendation included a notation that the 
veteran had a significant personality disorder but was 
responsible for his behavior.  

Post-service clinical records include the veteran's treatment 
and diagnoses for major depressive disorder and 
schizophrenia.  An August 2004 treatment note reflects the 
veteran's report that he was physically and sexually abused 
as a child.  In addition, private and VA medical opinions 
relate the veteran's depressive disorder and schizophrenia to 
his period of service, but these reports appear to have been 
based solely on the veteran's self-reported history.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires that VA afford 
the claimant an examination or obtain a medical opinion when 
there is competent evidence that a claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).  

The Board finds that in light of both service and post-
service diagnoses of a psychiatric disability; and the above-
noted medical opinions, which are based on the veteran's 
self-reported history, the RO should arrange for the veteran 
to undergo a VA examination.  Such examination should include 
a well reasoned medical opinion addressing the nature and 
etiology of any diagnosed psychiatric disabilities, which is 
based upon consideration of the veteran's documented history 
and assertions through review of the claims file.  
38 U.S.C.A. § 5103A (West 2002).  The veteran is herein 
advised that failure to report to any scheduled examination, 
without good cause, could result in denial of his claim on 
appeal.  See 38 C.F.R. § 3.655 (2005).  

Additionally, the Board notes that the veteran has reported 
that he was treated for substance abuse as well as 
psychiatric illness (reported by the veteran as attempted 
suicide) at the VA Medical Center in Brecksville, Ohio.  The 
treatment reportedly occurred in 1982, 1990, from 1991 to 
1995, and from 1995 to 2002.  Such records are relevant to 
the veteran's claim on appeal.  In this regard, the veteran 
has reported that he was abusing drugs and alcohol for the 
purpose of self-medicating symptoms of a psychiatric 
disability.  

A review of the claims file reflects three VA Form 10-7131s 
(Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action), dated in January 
1982, April 1987, and December 1989.  All three forms appear 
to have originated from the Brecksville VAMC and reflect the 
veteran's treatment for substance abuse.  In July 2003, the 
RO printed treatment records from VA's automated medical 
information exchange (AMIE).  These records associated with 
the Cleveland VAMC system (to include the Brecksville 
division), were dated from June 2001 to June 2002.  In 
particular, a June 2001 Brecksville VAMC outpatient update 
reflects that the veteran was seen at the facility.  

The RO indicated in its December 2003 statement of the case 
that it had obtained and reviewed the Brecksville VAMC 
records.  However, the Board notes that it is not apparent 
that the RO has attempted to obtain those records associated 
with the veteran's reported treatment at the facility in the 
1980's and 1990's.  In light of the veteran's report of 
treatment, the VA Form 10-7131s identifying treatment in the 
1980s at the Brecksville VAMC, and the lack of any indication 
in the claims file of a request for the records in question, 
the RO should attempt to obtain any records associated with 
the veteran's reported treatment at Brecksville VAMC in the 
1980s and 1990s and associate them with the claims file.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Furthermore, during his February 2006 hearing, the veteran 
reported that a few weeks following his discharge from 
service, he had been seen by his mother's treating physician 
and had been diagnosed with schizophrenia.  The veteran 
testified that he could not remember the doctor's name and 
that his mother was deceased.  However, the record reflects 
that the veteran's family members have submitted statements 
in support of his claim, and as such, may have information 
regarding the identified physician.  Therefore, the RO should 
notify the veteran of the relevancy of such treatment records 
from the identified physician and ask the veteran provide the 
necessary release for such records.  See 38 C.F.R. § 
3.159(e)(1) (2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that it has fully complied with the 
VCAA.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
Brecksville VAMC any available medical 
records pertaining to the veteran's 
treatment at that facility for substance 
abuse and/or psychiatric illness from 
January 1982 to June 2001.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2005) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2. The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
veteran should also be asked to provide a 
release of medical information (VA Form 
21-4142) for the physician (identified as 
his mother's doctor) who reportedly 
diagnosed him with schizophrenia a few 
weeks after the veteran was discharged 
from active service.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

3.  After securing any additional 
records, the RO should arrange for the 
veteran to undergo a VA psychiatric 
examination.  All appropriate testing 
should be conducted and all clinical 
findings should be reported in detail.  
The examiner should be asked to review 
the claims file (in particular, those 
private and VA medical opinions dated in 
January and February 2006) and examine 
the veteran.  The examiner should then 
render an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
diagnosed psychiatric disability other 
than PTSD is related to the veteran's 
period of military service, to include 
whether any identified pre-existing 
disability was aggravated (i.e., 
permanently worsened) by service.  If 
aggravation of any identified pre-
existing disability is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.  The bases for any 
opinion provided should be explained in 
detail.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case 
(SSOC).  The veteran and his 
representative should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

